DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
As per Applicant argument that Ye merely describes that the distortion measurement may be calculated for each sub-block group. It also describes that if the distortion of one sub-block group is small enough (e.g., no larger than a pre-defined threshold), the BIO process may be skipped for the samples inside the sub-block group. However, Applicants respectfully submits that this paragraph does not describe circuitry that is configured to make, by using a cost calculated for a first one of the partitioned processing units, a determination on whether to perform bidirectional prediction on the first one of the portioned processing units, and make the determination on another one of the partitioned processing units by using a result of the determination on the first one of the partitioned processing units. 
The Examiner respectfully disagrees and notes that the claim does not define what is considered to be the partitioned processing units or the another partitioned processing units. In addition, the claim does not limit or further define the relationship between the first one of the partitioned processing units and the another partitioned processing units. Therefore, absent the relationship between the first partition and the another of the partition processing units, one of ordinary skill would reasonably interpret the first partition processing unit as the sub-block group and the group of sub-blocks within the sub-block group in Ye (fig. 16) as the claimed another partitioned processing units. Further, Ye teaches stage early termination may be performed. For example, a CU may be divided into multiple groups of sub-blocks, and a group may include contiguous sub-blocks that have similar (e.g., the same) motion information (e.g., the same reference picture indices and the same motion vectors).The distortion measurement may be calculated for each sub-block group. If for example, the distortion of one sub-block group is small enough (e.g., no larger than a pre-defined threshold), the BIO process may be skipped for the samples inside the sub-block group; otherwise, the distortion for each sub-block group inside the sub-block group may be calculated and used to determine whether to skip the BIO process for the sub-block, [0123-0124] and fig. 16C.  Therefore, Ye teaches to determine whether BIO (bidirectional prediction) is skipped for the entire sub-block group including the group of sub-blocks within the sub-block group when the distortion is not equal to a threshold, which reads upon the claimed limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by AAPA (Applicant’s Admitted Prior Art) in view of Ye et al., (U.S. Pub. No. 2020/00221122 A1).
As per claim 1, AAPA teaches an image processing device comprising: circuitry configured to acquire a parameter for inter prediction ([0005-0006], codec inter prediction processing), partition, when the inter prediction indicates that a size of a coding unit for the inter prediction is larger than size of a virtual pipeline data unit, the coding unit into partitioned processing units ([0004-0005] VDPU size is set to the maximum size of TUs (transform units)... inter prediction processing is required to be performed on PUs larger than VPDUs. Even in this case, the PU can be partitioned into virtual vPUs (virtual Pus) to be processed); and perform the bidirectional prediction ([0009], normal Bi prediction is executed in a case where the SAD value falls below a certain threshold). Although, AAPA discloses to perform bidirectional prediction based on a calculated cost of a partitioned processing unit, APAA does not explicitly disclose make, by using a cost calculated for a first one of the partitioned processing units, a determination of whether to perform a bidirectional prediction on the first one of the partitioned processing units, and make the determination on another of the partitioned processing units by using a result of the determination on the first one of the partitioned processing units. 
However, Ye teaches make, by using a cost calculated for a first one of the partitioned processing units, a determination of whether to perform a bidirectional prediction on the first one of the partitioned processing units, and make the determination on another of the partitioned processing units by using a result of the determination on the first one of the partitioned processing units (Ye teaches stage early termination may be performed. For example, a CU may be divided into multiple groups of sub-blocks, and a group may include contiguous sub-blocks that have similar (e.g., the same) motion information (e.g., the same reference picture indices and the same motion vectors).The distortion measurement may be calculated for each sub-block group. If for example, the distortion of one sub-block group is small enough (e.g., no larger than a pre-defined threshold), the BIO process may be skipped for the samples inside the sub-block group; otherwise, the distortion for each sub-block group inside the sub-block group may be calculated and used to determine whether to skip the BIO process for the sub-block, [0123-0124] and fig. 16C.  Therefore, Ye teaches to determine whether BIO (bidirectional prediction) is skipped for the entire sub-block group including the group of sub-blocks within the sub-block group when the distortion is not equal to a threshold, which reads upon the claimed limitation. 
As per claim 8, which is the corresponding image processing method with the limitations of the image processing device, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 9, which is the corresponding non-transitory computer-readable storage medium storing executable instructions with the limitations of the image processing device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 6, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches wherein the bidirectional prediction includes the bidirectional prediction employing bi-directional optical flow ([0005-0007], [0009]). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Ye et al., (U.S. Pub. No. 2020/0221122 A1) and further in view of Abe et al., (U.S. Pub. No. 20210243458 A1).
As per claim 7, AAPA (modified by Ye) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose wherein the bidirectional prediction includes the bidirectional prediction employing Frame Rate Up-Conversion or Decoder-side motion vector refinement.
However, Abe teaches wherein the bidirectional prediction includes the bidirectional prediction employing Frame Rate Up-Conversion or Decoder-side motion vector refinement ([0247], [0253] and fig. 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Abe with AAPA (modified by Ye) for the benefit to improve a coding efficiency; simplify encoding/decoding; increase an encoding/decoding speed; and efficiently select appropriate constituent elements/operations to be used in encoding and decoding, such as appropriate filters, block sizes, motion vectors, reference pictures, reference blocks, etc. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al., (U.S. Pub. No. 2019/0141333 A1) “Inter-Prediction method and Apparatus In Image Coding System.
Zhang et al., (U.S. Pub. No. 2020/0382795 A1), “Inter Prediction With Refinement in Video Processing”.
Lee et al., (U.S. Pub. No. 2022/0060744 A1), “Image Encoding/Decoding Method and Device, And Recording Medium in Which Bitstream Is Stored”.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486